DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment/remarks filed 06/04/2021.  The remarks set forth are addressed herein below.  Claims 2-12 and 14-22 remain pending, Claim 22 has been newly added, and Claims 1 and 13 have been currently canceled.  Currently, Claim 21 has been amended.  No new matter appears to have been entered.
Subject Matter Eligibility
In light of the 2019 PEG, the claims appear to meet the requirements of §101 as the claimed steps are to an improved system performance for displaying information directly on an single device without having to use additional resources to display information, for example, on every nearby device and are not to abstract steps/rules of displaying a promotion that would be considered a method of organizing human activity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent No. 10,373,424.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.

Furthermore, claims 3-12 and 14-20 of the instant application contain substantially identical claimed subject matter to claims 2 and 5-21 of the referenced US Patent.
Claims 2-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,957,151.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is anticipated by the referenced US Patent wherein the referenced US Patent and the instant application are claiming common subject matter, as follows: the difference between the instant 
Furthermore, claims 3-12 and 14-20 of the instant application contain substantially identical claimed subject matter to claims 2-19 of the referenced US Patent.
Prior Art
The prior art of record, alone or combined, neither teaches nor renders obvious a method and apparatus comprising: determining whether a game played through a mobile device has produced a wager result greater than a non-zero monetary threshold; determining a location of the mobile device based on at least one of a signal strength, a video analysis or a GPS signal; determining a promotion based on the wager result in the game being greater than the non-zero monetary threshold and the location being within a maximum distance from a merchant; determining whether a stationary device is in a desired range of the mobile device based on the location and a second location of the stationary device; and in response to determining the promotion and determining that the stationary device is in the desired range, causing the stationary device to perform an action related to the promotion. (See at least claims 2, 21, and 22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715